DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Claim Objections
Claim 27 is objected to because of the following informalities:  
The claim 27 is shown as a dependent of the canceled claim 26.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2018/0376484 A1) in view of Jading et al. (US 2010/0315963 A1).

Beale et al. disclose a UE configured to transmit uplink signals to and/or receive downlink signals with the following features: regarding claim 1, a method comprising: receiving configuration information indicative of a measurement mode in relation to a neighbor cell, deriving said measurement mode of said neighbor cell from said configuration information, and measuring a reference signal of said neighbor cell based on said measurement mode, including determining downlink subframes for said measuring according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell, and performing radio measurement of a reference signal in said subframes for said measuring (Fig. 4, a schematic illustration and part block diagram showing an arrangement in which a UE determines in an idle mode which of the neighboring cells the UE should select to receive downlink communications and to camp on to, see teachings in [0041-0044, 0065-0066, 0072, 0076-0077, 0081 & 0092] summarized as “a method comprising: receiving configuration information indicative of a measurement mode in relation to a neighbor cell  (i.e. a UE 104 includes a transmitter 401, a receiver 402 and a controller 403. The transmitter 401, receiver 402 and controller 403 are arranged to transmit and receive signals via a wireless access interface provided by the mobile communications network, eNB1, eNB2, eNB3, eNB4 are shown to form four cells which are respectively represented by dashed lines 421, 422, 423 and 424 [0041],  the UE 104 receives configuration information, from eNB, in the form of a list of neighboring cells list additionally indicate measurement mode comprising of an offset which the UE can assume for the three types of carrier that is in-band, guard-band and standalone for measurement [0072]), deriving said measurement mode of said neighbor cell from said configuration   information, and measuring a reference signal of said neighbor cell based on said measurement mode (i.e. because the UE 104 receives, from eNB, a list of neighboring NB-IoT subcarriers or cell and so the UE knows whether a neighbor cell is a standalone NB-IoT carrier or an in-band carrier, and derives the same measurement mode [0081], the UE then measures a reference signal of anyone of the neighboring cells  421, 422, 423 and 424 by selecting the carrier as per measurement mode [0077, 0092]), including determining downlink subframes for said measuring according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell, and performing radio measurement of a reference signal in said subframes for said measuring (i.e. to acquire the list of neighboring NB-IoT carriers or cells, the UE 104 initially configures its receiver to search and to decode system information on the home cell, decoding the system information message containing the neighbor cell list of the home cell, which is broadcast by the eNB in the cell to which the UE 104 is currently attached, the UE 104 can then configure its receiver to search for and decode signals transmitted by the NB-IoT carriers on the home and neighboring cells using an appropriate configuration, for example, standalone and in-band signals may use a different number of OFDM symbols per downlink subframe, exist on a different channel raster spacing, use a different subcarrier spacing etc., and the UE 104 can then attempt to decode these signals based on the appropriate configuration of the receiver [0077])”).
Beale et al. is short of expressly teaching “receiving configuration information indicative of a measurement mode in relation to a neighbor cell”.
Jading et al. disclose a method for measurement of cell-specific reference symbols with the following features: regarding claim 1, receiving configuration information indicative of a measurement mode in relation to a neighbor cell (Fig. 5, a block diagram of an eNodeB and user equipment, each adapted to carry out aspects of the invention, see teachings in [0021, 0034, 0058, 0066 & 0068] summarized as “receiving configuration information indicative of a measurement mode in relation to a neighbor cell (i.e. the eNodeB 501 serves a cell 507 in which the user equipment 503 is located, and a neighboring cell 509 is served by a second eNodeB 505, the UE 503 then receives the information signal 515, from the eNodeB 501, and uses it to determine in which one of a plurality of measurement modes the user equipment will operate when performing measurements on a signal transmitted by the neighboring cell 509, the UE 503 carries out the measurement mode of the neighboring cell 509 based on the received configuration information indicative of guard band 307 (fig. 3) operation, wherein the guard area 307 is a group of cells that, due to interference considerations, are restricted from using the same radio resources as those of a nearby area 303)”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. by using the features as taught by Jading et al. in order to provide a more effective and efficient system that is capable of receiving configuration information indicative of a measurement mode in relation to a neighbor cell. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 11:
Beale et al. disclose a UE configured to transmit uplink signals to and/or receive downlink signals with the following features: regarding claim 11, a method comprising: determining a measurement mode of a neighbor cell of a served terminal, and transmitting configuration information indicative of said measurement mode of said neighbor cell, wherein downlink subframes for measuring by said served terminal are determined according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell (Fig. 4, a schematic illustration and part block diagram showing an arrangement in which a UE determines in an idle mode which of the neighboring cells the UE should select to receive downlink communications and to camp on to, see teachings in [0041-0044, 0065-0066, 0072, 0076-0077, 0081 & 0092] summarized as “a method comprising: determining a measurement mode of a neighbor cell of a served terminal (i.e. a UE 104 includes a transmitter 401, a receiver 402 and a controller 403, and the transmitter 401, receiver 402 and controller 403 are arranged to transmit and receive signals via a wireless access interface provided by the mobile communications network, eNB1, eNB2, eNB3, eNB4 are shown to form four cells which are respectively represented by dashed lines 421, 422, 423 and 424 [0041],  the UE 104 receives configuration information, from eNB, in the form of a list of neighboring cells list additionally indicate measurement mode comprising of an offset which the UE can assume for the three types of carrier that is in-band, guard-band and standalone for measurement [0072]), and transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. because the UE 104 receives, from eNB, a list of neighboring NB-IoT subcarriers or cell and so the UE knows whether a neighbor cell is a standalone NB-IoT carrier or an in-band carrier, and derives the same measurement mode [0081], the UE then measures a reference signal of anyone of the neighboring cells  421, 422, 423 and 424 by selecting the carrier as per measurement mode [0077, 0092]), wherein downlink subframes for measuring by said served terminal are determined according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell (i.e. to acquire the list of neighboring NB-IoT carriers or cells, the UE 104 initially configures its receiver to search and to decode system information on the home cell, decoding the system information message containing the neighbor cell list of the home cell, which is broadcast by the eNB in the cell to which the UE 104 is currently attached, the UE 104 can then configure its receiver to search for and decode signals transmitted by the NB-IoT carriers on the home and neighboring cells using an appropriate configuration, for example, standalone and in-band signals may use a different number of OFDM symbols per downlink subframe, exist on a different channel raster spacing, use a different subcarrier spacing etc., and the UE 104 can then attempt to decode these signals based on the appropriate configuration of the receiver [0077])”).
Beale et al. is short of expressly teaching “transmitting configuration information indicative of said measurement mode of said neighbor cell”.
Jading et al. disclose a method for measurement of cell-specific reference symbols with the following features: regarding claim 11, transmitting configuration information indicative of said measurement mode of said neighbor cell (Fig. 5, a block diagram of an eNodeB and user equipment, each adapted to carry out aspects of the invention, see teachings in [0021, 0034, 0058, 0066 & 0068] summarized as “transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. the eNodeB 501 serves a cell 507 in which the user equipment 503 is located, and a neighboring cell 509 is served by a second eNodeB 505, the 503 then receives the information signal 515 from the eNodeB 501, and uses it to determine in which one of a plurality of measurement modes the user equipment UE 503 will operate when performing measurements on a signal transmitted by the neighboring cell 509, the UE 503 carries out the measurement mode of the neighboring cell 509 based on the received configuration information indicative of guard band 307 (fig. 3) operation, wherein the guard area 307 is a group of cells that, due to interference considerations, are restricted from using the same radio resources as those of a nearby area 303)”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. by using the features as taught by Jading et al. in order to provide a more effective and efficient system that is capable of transmitting configuration information indicative of said measurement mode of said neighbor cell. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 18:
Beale et al. disclose a UE configured to transmit uplink signals to and/or receive downlink signals with the following features: regarding claim 18, an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving configuration information indicative of a measurement mode in relation to a neighbor cell, deriving said measurement mode of said neighbor cell from said configuration information, and Amendment and Response Under 37 C.F.R. § 1.111Page 7measuring a reference signal of said neighbor cell based on said measurement mode, including determining downlink subframes for said measuring according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell, and performing radio measurement of a reference signal in said subframes for said measuring (Fig. 4, a schematic illustration and part block diagram showing an arrangement in which a UE determines in an idle mode which of the neighboring cells the UE should select to receive downlink communications and to camp on to, see teachings in [0041-0044, 0065-0066, 0072, 0076-0077, 0081 & 0092] summarized as “an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving configuration information indicative of a measurement mode in relation to a neighbor cell  (i.e. the UE 104 comprising of a controller 403, memory (not shown), transmitter 401 and receiver 402, wherein the UE 104 can be a smart phones and tablet computer on which the computer program code can be stored in the memory and the processor causes the computer to perform the function of receiving signals via a wireless access interface provided by the mobile communications network, eNB1, eNB2, eNB3, eNB4 are shown to form four cells which are respectively represented by dashed lines 421, 422, 423 and 424 [0041],  the UE 104 receives configuration information, from eNB, in the form of a list of neighboring cells list additionally indicate measurement mode comprising of an offset which the UE can assume for the three types of carrier that is in-band, guard-band and standalone for measurement [0072]), deriving said measurement mode of said neighbor cell from said configuration information, and measuring a reference signal of said neighbor cell based on said measurement mode (i.e. because the UE 104 receives, from eNB, a list of neighboring NB-IoT subcarriers or cell and so the UE knows whether a neighbor cell is a standalone NB-IoT carrier or an in-band carrier, and derives the same measurement mode [0081], the UE then measures a reference signal of anyone of the neighboring cells  421, 422, 423 and 424 by selecting the carrier as per measurement mode [0077, 0092]), including determining downlink subframes for said measuring according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell, and performing radio measurement of a reference signal in said subframes for said measuring (i.e. to acquire the list of neighboring NB-IoT carriers or cells, the UE 104 initially configures its receiver to search and to decode system information on the home cell, decoding the system information message containing the neighbor cell list of the home cell, which is broadcast by the eNB in the cell to which the UE 104 is currently attached, the UE 104 can then configure its receiver to search for and decode signals transmitted by the NB-IoT carriers on the home and neighboring cells using an appropriate configuration, for example, standalone and in-band signals may use a different number of OFDM symbols per downlink subframe, exist on a different channel raster spacing, use a different subcarrier spacing etc., and the UE 104 can then attempt to decode these signals based on the appropriate configuration of the receiver [0077])”).
Beale et al. is short of expressly teaching “receiving configuration information indicative of a measurement mode in relation to a neighbor cell”.
Jading et al. disclose a method for measurement of cell-specific reference symbols with the following features: regarding claim 18, receiving configuration information indicative of a measurement mode in relation to a neighbor cell (Fig. 5, a block diagram of an eNodeB and user equipment, each adapted to carry out aspects of the invention, see teachings in [0021, 0034, 0058, 0066 & 0068] summarized as “receiving configuration information indicative of a measurement mode in relation to a neighbor cell (i.e. the eNodeB 501 serves a cell 507 in which the user equipment 503 is located, and a neighboring cell 509 is served by a second eNodeB 505, the UE 503 then receives the information signal 515, from the eNodeB 501, and uses it to determine in which one of a plurality of measurement modes the user equipment will operate when performing measurements on a signal transmitted by the neighboring cell 509, the UE 503 carries out the measurement mode of the neighboring cell 509 based on the received configuration information indicative of guard band 307 (fig. 3) operation, wherein the guard area 307 is a group of cells that, due to interference considerations, are restricted from using the same radio resources as those of a nearby area 303)”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. by using the features as taught by Jading et al. in order to provide a more effective and efficient system that is capable of receiving configuration information indicative of a measurement mode in relation to a neighbor cell. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 28:
Beale et al. disclose a UE configured to transmit uplink signals to and/or receive downlink signals with the following features: regarding claim 28, an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: determining a measurement mode of a neighbor cell of a served terminal, and transmitting configuration information indicative of said measurement mode of said neighbor cell, wherein downlink subframes for measuring by said served terminal are determined according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell (Fig. 4, a schematic illustration and part block diagram showing an arrangement in which a UE determines in an idle mode which of the neighboring cells the UE should select to receive downlink communications and to camp on to, see teachings in [0041-0044, 0065-0066, 0072, 0076-0077, 0081 & 0092] summarized as “an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving configuration information indicative of a measurement mode in relation to a neighbor cell  (i.e. the UE 104 comprising of a controller 403, memory (not shown), transmitter 401 and receiver 402, wherein the UE 104 can be a smart phones and tablet computer on which the computer program code can be stored in the memory and the processor causes the computer to perform the function of receiving signals via a wireless access interface provided by the mobile communications network, eNB1, eNB2, eNB3, eNB4 are shown to form four cells which are respectively represented by dashed lines 421, 422, 423 and 424 [0041],  the UE 104 receives configuration information, from eNB, in the form of a list of neighboring cells list additionally indicate measurement mode comprising of an offset which the UE can assume for the three types of carrier that is in-band, guard-band and standalone for measurement [0072]), and transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. because the UE 104 receives, from eNB, a list of neighboring NB-IoT subcarriers or cell and so the UE knows whether a neighbor cell is a standalone NB-IoT carrier or an in-band carrier, and derives the same measurement mode [0081], the UE then measures a reference signal of anyone of the neighboring cells  421, 422, 423 and 424 by selecting the carrier as per measurement mode [0077, 0092]), wherein downlink subframes for measuring by said served terminal are determined according to whether the measurement mode is related to an inband operation or whether the measurement mode is related to any of a guard-band operation mode of the neighbor cell and a stand-alone operation mode of the neighbor cell (i.e. to acquire the list of neighboring NB-IoT carriers or cells, the UE 104 initially configures its receiver to search and to decode system information on the home cell, decoding the system information message containing the neighbor cell list of the home cell, which is broadcast by the eNB in the cell to which the UE 104 is currently attached, the UE 104 can then configure its receiver to search for and decode signals transmitted by the NB-IoT carriers on the home and neighboring cells using an appropriate configuration, for example, standalone and in-band signals may use a different number of OFDM symbols per downlink subframe, exist on a different channel raster spacing, use a different subcarrier spacing etc., and the UE 104 can then attempt to decode these signals based on the appropriate configuration of the receiver [0077])”).
Beale et al. is short of expressly teaching “and transmitting configuration information indicative of said measurement mode of said neighbor cell”.
Jading et al. disclose a method for measurement of cell-specific reference symbols with the following features: regarding claim 28, and transmitting configuration information indicative of said measurement mode of said neighbor cell (Fig. 5, a block diagram of an eNodeB and user equipment, each adapted to carry out aspects of the invention, see teachings in [0021, 0034, 0058, 0066 & 0068] summarized as “and transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. the eNodeB 501 serves a cell 507 in which the user equipment 503 is located, and a neighboring cell 509 is served by a second eNodeB 505, the 503 then receives the information signal 515 from the eNodeB 501, and uses it to determine in which one of a plurality of measurement modes the user equipment UE 503 will operate when performing measurements on a signal transmitted by the neighboring cell 509, the UE 503 carries out the measurement mode of the neighboring cell 509 based on the received configuration information indicative of guard band 307 (fig. 3) operation, wherein the guard area 307 is a group of cells that, due to interference considerations, are restricted from using the same radio resources as those of a nearby area 303)”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. by using the features as taught by Jading et al. in order to provide a more effective and efficient system that is capable of transmitting configuration information indicative of said measurement mode of said neighbor cell. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4-7, 13-16, 21-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2018/0376484 A1) in view of Jading et al. (US 2010/0315963 A1) as applied to claim 1, 11, 18 and 28 above, and further in view of Zhang et al. (US 2016/0330641 A1).
Beale et al. and Jading et al. disclose the claimed limitations as described in paragraph 7 above. Beale et al. and Jading et al. do not expressly disclose the following features: regarding claim 4, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said frequency related to said neighbor cell; regarding claim 5, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell, and in relation to said deriving, said method further comprises deducing a measuring mode not indicated as being not used on said neighbor cell as said measurement mode of said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 6, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “UE 1 receiving configuration information sent by the serving base station, and configuring the first measurement mode and the second measurement mode according to the measurement configuration information, and if occasions for obtaining and releasing an LTE spectrum by the serving base station and the neighboring base station are different, and the user equipment configures the first measurement mode and the second measurement mode in both the serving cell and the neighboring”); regarding claim 7, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell; regarding claim 13, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency; regarding claim 14, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell; regarding claim 15, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell serving said terminal; regarding claim 16, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell; regarding claim 21, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said frequency related to said neighbor cell; regarding claim 22, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform deducing a measuring mode not indicated as being not used on said neighbor cell as said measurement mode of said neighbor cell; regarding claim 23, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell; regarding claim 24, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell; regarding claim 30, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency.
Zhang et al. disclose a measurement method by user equipment using a target unlicensed frequency band with the following features: regarding claim 4, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said frequency related to said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 5, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell, and in relation to said deriving, said method further comprises deducing a measuring mode not indicated as being not used on said neighbor cell as said measurement mode of said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 6, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “UE 1 receiving configuration information sent by the serving base station, and configuring the first measurement mode and the second measurement mode according to the measurement configuration information, and if occasions for obtaining and releasing an LTE spectrum by the serving base station and the neighboring base station are different, and the user equipment configures the first measurement mode and the second measurement mode in both the serving cell and the neighboring”); regarding claim 7, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “when the user equipment needs to measure, in the second measurement mode, the unlicensed frequency band on which the serving cell is carried and the unlicensed frequency band on which the intra-frequency neighboring cell is carried, actually, the user equipment performs same measurement, wherein the measurement node  used for serving cell and the neighboring cell are different”); regarding claim 13, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 14, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 15, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell serving said terminal (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “UE 1 receiving configuration information sent by the serving base station, and configuring the first measurement mode and the second measurement mode according to the measurement configuration information, and if occasions for obtaining and releasing an LTE spectrum by the serving base station and the neighboring base station are different, and the user equipment configures the first measurement mode and the second measurement mode in both the serving cell and the neighboring”); regarding claim 16, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “when the user equipment needs to measure, in the second measurement mode, the unlicensed frequency band on which the serving cell is carried and the unlicensed frequency band on which the intra-frequency neighboring cell is carried, actually, the user equipment performs same measurement, wherein the measurement node  used for serving cell and the neighboring cell are different”); regarding claim 21, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said frequency related to said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 22, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform deducing a measuring mode not indicated as being not used on said neighbor cell as said measurement mode of said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 23, wherein: said configuration information is indicative of said measurement mode in relation to said neighbor cell with reference to a measurement mode used on a present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “UE 1 receiving configuration information sent by the serving base station, and configuring the first measurement mode and the second measurement mode according to the measurement configuration information, and if occasions for obtaining and releasing an LTE spectrum by the serving base station and the neighboring base station are different, and the user equipment configures the first measurement mode and the second measurement mode in both the serving cell and the neighboring”); regarding claim 24, wherein: said reference is indicative of one of that said measurement mode in relation to said neighbor cell is the same as said measurement mode used on said present cell, and that said measurement mode in relation to said neighbor cell is different from said measurement mode used on said present cell (Fig. 3, a schematic structural diagram of user equipment according to a first embodiment of the present invention, see teachings in [0083 & 0145] summarized as “when the user equipment needs to measure, in the second measurement mode, the unlicensed frequency band on which the serving cell is carried and the unlicensed frequency band on which the intra-frequency neighboring cell is carried, actually, the user equipment performs same measurement, wherein the measurement node  used for serving cell and the neighboring cell are different”); regarding claim 30, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. with Jading et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of using configuration information for measurement mode of said neighbor cell. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2018/0376484 A1) in view of Jading et al. (US 2010/0315963 A1) as applied to claim 1 and 18 above, and further in view of Yang et al. (US 2019/0223038 A1).

Beale et al. and Jading et al. disclose the claimed limitations as described in paragraph 7 above. Beale et al. and Jading et al. do not expressly disclose the following features: regarding claim 8, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that the same measurement mode is not applied on all cells, wherein, in relation to said deriving, the method further comprises reading said measurement mode of said neighbor cell from a master information block of said neighbor cell, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell, wherein, in relation to said deriving, the method further comprises reading said measurement mode of said neighbor cell from a master information block of said neighbor cell; regarding claim 17, wherein: said configuration information is indicative of that the same measurement mode is deployed on all cells, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, or said configuration information is indicative of that the same measurement mode is not deployed on all cells, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell; regarding claim 25, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that the same measurement mode is not applied on all cells, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform reading said measurement mode of said neighbor cell from a master information block of said neighbor cell, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform reading said measurement mode of said neighbor cell from a master information block of said neighbor cell.
Yang et al. disclose a method of beam measurement by a terminal with the following features: regarding claim 8, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that the same measurement mode is not applied on all cells, wherein, in relation to said deriving, the method further comprises reading said measurement mode of said neighbor cell from a master information block of said neighbor cell, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell, wherein, in relation to said deriving, the method further comprises reading said measurement mode of said neighbor cell from a master information block of said neighbor cell (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0083-0086] summarized as “the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, and the terminal, when measuring that different beam sending modes are adopted for the multiple cells, may recommend the new measurement mode, for example, a measurement mode 3 to the serving network device through a feedback mechanism, and the network device may configure a better measurement mode for the terminal, so that the terminal may adopt the better measurement mode for measurement”); Yang et al. also disclose the following features: regarding claim 17, wherein: said configuration information is indicative of that the same measurement mode is deployed on all cells, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, or said configuration information is indicative of that the same measurement mode is not deployed on all cells, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0083-0086] summarized as “the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, and the terminal, when measuring that different beam sending modes are adopted for the multiple cells, may recommend the new measurement mode, for example, a measurement mode 3 to the serving network device through a feedback mechanism, and the network device may configure a better measurement mode for the terminal, so that the terminal may adopt the better measurement mode for measurement”); regarding claim 25, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that the same measurement mode is not applied on all cells, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform reading said measurement mode of said neighbor cell from a master information block of said neighbor cell, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform reading said measurement mode of said neighbor cell from a master information block of said neighbor cell (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0083-0086] summarized as “the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, and the terminal, when measuring that different beam sending modes are adopted for the multiple cells, may recommend the new measurement mode, for example, a measurement mode 3 to the serving network device through a feedback mechanism, and the network device may configure a better measurement mode for the terminal, so that the terminal may adopt the better measurement mode for measurement”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. with Jading et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of not deploying the same measurement mode on all cells. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2018/0376484 A1) in view of Jading et al. (US 2010/0315963 A1) as applied to claim 1 above, and further in view of Nagata et al. (US 9,788,332 B2).

Beale et al. and Jading et al. disclose the claimed limitations as described in paragraph 7 above. Beale et al. and Jading et al. do not expressly disclose the following features: regarding claim 39, wherein said configuration information is indicative of presence and/or absence of restriction of prespecified downlink subframes.
Nagata et al. disclose a radio base station applicable to a radio communication system with the following features: regarding claim 39, wherein said configuration information is indicative of presence and/or absence of restriction of prespecified downlink subframes (Fig. 6, a diagram for explaining the interference detection inter-cell uplink/downlink orthogonalizing scheme according to an embodiment of the present invention, see teachings in [Col 4 ln 61-67, col 5 ln 1-6 & claim 1] summarized as “when strong inter-base station interference is detected in neighbor cells like cell 1 and cell 2 in order to prevent an uplink signal transmitted from the user terminal from being affected by the interference, the improved inter-cell uplink/downlink orthogonalization TDD is applied in the radio base stations in cell 1 and cell 2, and on the other hand, when the interference level is very restricted in an isolated cell, like cell 3, in order to enhance the scheduling effect, the resource allocation-unrestricted dynamic TDD is applied in the radio base station in cell 3, wherein one of the scheme has a restriction that an uplink subframe and a downlink subframe do not overlap each other in a same frequency domain resource, and the other scheme does not have the restriction, and wherein, if the measured interference is stronger than a threshold value, the processor determines to apply the restriction to each flexible subframe in the UL/DL configuration”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beale et al. with Jading et al. by using the features as taught by Nagata et al. in order to provide a more effective and efficient system that is capable of indicating of presence and/or absence of restriction of prespecified downlink subframes. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 3, 10, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        5/27/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473